DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-13, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Independent Claim 1 is allowed for disclosing:
determining a 75th percentile seeding index (SI) set value of the SI set; 
upon determining that the 75th percentile SI set value minus a second seeding index (SI) threshold is greater than the first SI threshold minus the average SI set value, setting the target region potential flag, wherein the second SI threshold is greater than the first SI threshold.
Tessendorf teaches a seeding index (See Page 151-153) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
It would not be obvious to one of ordinary skill in the art to compare both percentiles and averages to thresholds as typically using one method of criteria selection is sufficient.
The Independent Claim 12 is allowed for disclosing:
a target region potential flagging module configured to determine that the 75th percentile SI set value minus a second seeding index (SI) threshold is greater than a first SI 
Tessendorf teaches a seeding index (See Page 151-153) and comparing a criteria to a threshold (See Page 23). However, Tessendorf fails to teach comparing a threshold to a percentile. Further, neither Luenam nor Hong teaches using percentiles in decision making.
It would not be obvious to one of ordinary skill in the art to compare both percentiles and averages to thresholds as typically using one method of criteria selection is sufficient.
The dependent claims 2, 4, 6-11, 13, 15, and 17-20 are allowed for depending form the allowed claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/Examiner, Art Unit 2863   

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863